SUPERIOR COURT
                                           OF THE
                                STATE OF DELAWARE
PAUL R. WALLACE                                                          LEONARD L. WILLIAMS JUSTICE CENTER
     JUDGE                                                                   500 N. KING STREET, SUITE 10400
                                                                              WILMINGTON, DELAWARE 19801
                                                                                     (302) 255-0660



                               Submitted: February 22, 2022
                                 Decided: March 28, 2022

    Mr. Bruce A. Rowan                              Todd E. Conner, Esquire
    SBI# 173951                                     Chief Deputy
    James T. Vaughn Correctional Center             Dawn M. Williams, Esquire
    1181 Paddock Road                               Assistant Public Defender
    Smyrna, DE 19977                                Office of Defense Services
                                                    Carvel State Office Building
    Stephen Welch, Jr.                              820 North French Street, Third Floor
    Chief Prosecutor – Kent County                  Wilmington, Delaware 19801
    Department of Justice
    102 W. Water Street
    Dover, Delaware 19904

         RE:     State v. Bruce A. Rowan
                 I.D. No. 0910020105
                 Request for Certificate of Eligibility under 11 Del. C. § 4214(f)

Dear Mr. Rowan and Counsel:

       The Court has reviewed Mr. Rowan’s filing docketed February 22, 2022,
through which he requests, pro se, a certificate of eligibility to seek review of his
sentence under Title 11, Section 4214(f) and that the Court order the Office of
Defense Services “to assist [him] in [his] efforts to obtain relief under 4214(f).”1 In
short, he suggests that the Court should grant him a certificate of eligibility because
he believes others who have received one may have served a shorter period of time
than he has.2 Moreover, Mr. Rowan insists he is due consideration because he
believes he has exhibited good behavior and engaged in notable rehabilitative efforts
while incarcerated.

1
      D.I. 180
2
      Id. (citing e.g. State v. McDougal, 2020 WL 4384088 (Del. Super. Ct. July 31, 2020)).
State v. Bruce A. Rowan
I.D. No. 0910020105
March 28, 2022
Page 2 of 5


      Both may indeed be true. But neither is helpful in satisfying the exacting
threshold requirements for § 4214(f) eligibility in Mr. Rowan’s individual case.3
That said, for the sake of completeness, the Court has reviewed: Mr. Rowan’s
request; the record in his case; and, the applicable law and Court rules.

       Mr. Rowan is serving a habitual criminal sentence for each of six of his 28
felony convictions in this case. All six of those are for violent felonies4 and were
imposed as follows: Continuous Sexual Abuse of a Child (IK09-12-0111)—40
years at supervision Level V; Rape in the Fourth (IK09-12-0122)—15 years at
supervision Level V; Rape in the Fourth (IK09-12-0123)—15 years at supervision
Level V; Rape in the Fourth (IK09-12-0124)—15 years at supervision Level V;
Rape in the Fourth (IK09-12-0125)—15 years at supervision Level V; and, Rape in
the Fourth (IK09-12-0126)—15 years at supervision Level V.5 Prior to sentencing,
the State had moved to have Mr. Rowan’s habitual criminal status applied to each
of those six convictions.6 The Court granted that motion.7 That means the minimum
mandatory sentence for the continuous sexual abuse count under then-extant
11 Del. C. § 4214(a) became a 25-year term of imprisonment; the minimum
mandatory sentence for each fourth-degree rape count under then-extant 11 Del. C.
§ 4214(a) became a term of 15 years of imprisonment.8 The effective date of

3
   See State v. Lewis, 2018 WL 4151282, at **1-2 (Del. Super. Ct. Aug. 28, 2018), aff’d, 2019
WL 2157519 (Del. May 16, 2019) (describing the requirements that must be met before the
Court will issue a certificate of eligibility to seek relief via 11 Del. C. § 4214(f)).
4
    DEL. CODE ANN. tit. 11, § 4201(c) (2021).
5
   Sentencing Orders, State v. Bruce A. Rowan, ID No. 0910020105 (Del. Super. Ct. Jan. 27,
2011) (D.I. 67). The remaining 22 counts were not sentenced under the Habitual Criminal Act.
6
   Habitual Criminal Petition, Bruce A. Rowan, ID No. 0910020105 (Del. Super. Ct. Jan. 19,
2011) (D.I. 65).
7
    D.I. 66.
8
    DEL. CODE ANN. tit. 11, § 4214(a) (2008) (providing for a minimum mandatory sentence
equal to the statutory maximum for each violent Title 11 triggering felony); id. at §§ 778,
4201(c) and 4205(b)(2) (maximum sentence for continuous sexual abuse of a child, a violent
class B felony, was 25 years at Level V at the time of Mr. Rowan’s crimes—it has not changed
since then); id. at §§ 770, 4201(c) and 4205(b)(3) (maximum sentence for the violent class C
felony of fourth-degree rape was at the time of Mr. Rowan’s crimes, and remains, 15 years at
Level V); and, id. at § 3901(d) (providing at the time of Mr. Rowan’s crimes that no sentence
State v. Bruce A. Rowan
I.D. No. 0910020105
March 28, 2022
Page 3 of 5


Mr. Rowant’s sentence is December 28, 2009.9

       To be eligible for sentencing relief under § 4214(f), an inmate serving a
sentence (or sentences) imposed under the pre-2016 Habitual Criminal Act must
meet both a type-of-sentence and the time-served requirement.10 Mr. Rowan meets
neither.

      First, he does not meet the type-of-sentence requirement because the 40-year
incarcerative term for his continuous sexual abuse conviction was imposed as a
matter of the sentencing judge’s discretion.

       When Mr. Rowan was sentenced for continuous sexual abuse of a child as a
habitual criminal, § 4214(a) provided that he could receive a sentence of up to life
imprisonment and would receive no less than “a minimum sentence which shall not
be less than the statutory maximum penalty provided elsewhere in this Title for the
fourth or subsequent felony which forms the basis of the State’s petition to have the
person declared to be an habitual criminal except that this minimum provision shall
apply only when the fourth or subsequent felony is a Title 11 violent felony, as
defined in § 4201(c) of this title.”11 The statutory maximum penalty for continuous
sexual abuse of a child was 25 years at Level V incarceration.12 So for that count,
Mr. Rowan faced a sentence ranging anywhere from 25 years to life imprisonment.
Because the sentencing judge exercised his discretion under § 4214(a) to sentence

of confinement for any crime could be made to run concurrently with any other sentence of
confinement imposed).
Where the State files a substantively adequate motion for application of one’s habitual offender
status and that motion becomes the basis for a finding of the existence of his habitual offender
status, this Court must apply that habitual offender status to each specific count—no more or
no less—advanced by the State. Kirby v. State, 1998 WL 184492, at *2 (Del. Apr. 13, 1998);
Reeder v. State, 2001 WL 355732, at * 3 (Del. Mar. 26, 2001); Hawkins v. State, 2002 WL
384436, *2 (Del. Mar. 6, 2002); Johnson v. State, 2002 WL 1343761, at *2 (Del. June 18,
2002).
9
     Sentencing Order, at 1.
10
     State v. Harris, 2022 WL 472518, at *1 (Del. Super. Ct. Feb. 14, 2022).
11
     DEL. CODE ANN. tit. 11, § 4214(a) (2008).
12
     See n.8, supra.
State v. Bruce A. Rowan
I.D. No. 0910020105
March 28, 2022
Page 4 of 5


him to 40 years of imprisonment instead of 25 years at Level V incarceration, he did
not receive “a minimum sentence of not less than the statutory maximum penalty
for a violent felony.”13 Consequently, Mr. Rowan does not meet § 4214(f)’s type-
of-sentence eligibility requirement on that crime alone.14

       Second, one can become time-served eligible for § 4214(f) relief only “after
[he] has served a sentence of incarceration equal to any applicable mandatory
sentence otherwise required by th[e current provisions of the Habitual Criminal Act]
or the statutes describing said offense or offenses, whichever is greater.” 15 And
under either of the current provisions of the Habitual Criminal Act applicable to
Mr. Rowan and his fourth-degree rape convictions—§ 4214(c) and (d)—the
cumulative habitual criminal portion of that sentence for those five crimes would be
exactly the same: an additional minimum mandatory term of 75 years of
unsuspended imprisonment.16

13
     DEL. CODE ANN. tit. 11, § 4214(f) (2021).
14
    See Clark v. State, 2018 WL 1956298, at *3 (Del. Apr. 24, 2018) (“a minimum sentence
of not less than the statutory maximum penalty for a violent felony” means the inmate must
have received the minimum sentence a judge was constrained to impose under the prior version
of the Habitual Criminal Act, and so, where a sentencing judge exercised his or her discretion
to impose greater than the minimum required under pre-2016 § 4214(a), the inmate cannot
seek modification under § 4214(f)); Durham v. State, 2018 WL 2069057, at * 1 (Del. May 2,
2018) (same); State v. Williams, 2018 WL 2938313, at *2 (Del. Super. Ct. June 8, 2018)
(same); State v. Alley, 2018 WL 5013526 (Del. Super. Ct. Oct. 16, 2018) (same).
15
     DEL. CODE ANN. tit. 11, § 4214(f) (2021).
16
    See DEL. CODE ANN. tit. 11, § 4214(c) (2021) (habitual criminal sentenced for a triggering
fourth felony, when that felony is a Title 11 violent felony and at least one of his priors was a
Title 11 violent felony, must receive the statutory maximum for that triggering Title 11 violent
felony); id. at § 4214(d) (providing now that one who has been twice previously convicted of
Title 11 violent felonies and who is then convicted of another Title 11 violent felony, is
declared a habitual criminal and must receive a minimum sentence of the statutory maximum
penalty provided elsewhere in Title 11 for the triggering felony (or felonies) that form the basis
of the habitual criminal petition); see also Hawkins, supra. (this Court must apply one’s
habitual status to each triggering conviction upon which the State moves in its petition); see
also Fountain v. State, 139 A.3d 837, 842-43 (Del. 2016) (changes to § 3901(d) that might
now allow some concurrent sentencing for certain crimes do not apply retroactively to inmates
convicted and sentenced before 2014 Amended Sentencing Act’s effective date—July 9,
2014); State v. Thomas, 220 A.3d 257, 264 (Del. Super. Ct. 2019) (same for changes to
§ 3901(d) introduced by the 2019 Amended Sentencing Act).
State v. Bruce A. Rowan
I.D. No. 0910020105
March 28, 2022
Page 5 of 5


       As such, Mr. Rowan is not eligible for relief for his five rape convictions
under 11 Del. C. § 4214(f) because he does not meet the statute’s time-served
eligibility requirement.17

       Therefore, Mr. Rowan’s request for a certificate of eligibility under Del.
Super. Ct. Spec. R. 2017-1(c) is DENIED, with prejudice. He is manifestly
ineligible for relief under 11 Del. C. § 4214(f) and the Court need not appoint him
counsel to pursue a futile application for relief.18

       IT IS SO ORDERED.



                                                     Paul R. Wallace, Judge

cc:    Criminal Prothonotary – Kent County




17
    See DEL. CODE ANN. tit. 11, § 4214(f) (2021) (inmate must serve a sentence equal to the
current mandatory under the amended Habitual Criminal Act to be eligible for relief); see also
Harris, 2022 WL 472518, at *4 (explaining analysis under the time-served requirement).
18
     See, e.g., Clark, supra. (this Court does not err in denying appointment of counsel when it
is clear on the record that an inmate doesn’t meet § 4214(f)’ eligibility requirements).